NATIONWIDE VARIABLE INSURANCE TRUST American Century NVIT Multi Cap Value Fund Invesco NVIT Comstock Value Fund Neuberger Berman NVIT Multi Cap Opportunities Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Emerging Markets Fund NVIT Growth Fund (formerly, American Century NVIT Growth Fund) NVIT International Equity Fund NVIT Large Cap Growth Fund NVIT Nationwide Fund NVIT Real Estate Fund Templeton NVIT International Value Fund Supplement dated December 21, 2015 to the Prospectus dated April 30, 2015 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. I.NVIT Growth Fund 1. Effective immediately, the Fees and Expenses Table for the NVIT Growth Fund, found on page 2 of the Prospectus, is deleted and restated as follows: Class I Shares Class II Shares Class IV Shares Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.60% 0.60% 0.60% Distribution and/or Service (12b-1) Fee None 0.25% None Other Expenses 0.26% 0.26% 0.26% Total Annual Fund Operating Expenses 0.86% 1.11% 0.86% Fee Waiver/Expense Reimbursement1,2 (0.14)% (0.14)% (0.14)% Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursement 0.72% 0.97% 0.72% 1 “Fee Waiver/Expense Reimbursement” has been restated to reflect current fee waivers. 2 Nationwide Variable Insurance Trust and Nationwide Fund Advisors (the “Adviser”) have entered into a written contract waiving 0.139% of the management fee to which the Adviser would be entitled until April 30, 2017. 2. Effective immediately, the Example Table for the NVIT Growth Fund, found on page 3 of the Prospectus, is deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class I Shares Class II Shares 99 Class IV Shares 74 II.NVIT Large Cap Growth Fund 1. Effective immediately, the Fees and Expenses Table for the NVIT Large Cap Growth Fund, found on page 24 of the Prospectus, is deleted and restated as follows: Class I Shares Class II Shares Class P Shares Class Y Shares Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.48% 0.48% 0.48% 0.48% Distribution and/or Service (12b-1) Fee None 0.25% 0.25% None Other Expenses 0.20% 0.20% 0.05% 0.05% Total Annual Fund Operating Expenses 0.68% 0.93% 0.78% 0.53% Fee Waiver/Expense Reimbursement1,2,3 (0.07%) (0.07)% (0.07)% (0.07)% Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursement 0.61% 0.86% 0.71% 0.46% 1 “Fee Waiver/Expense Reimbursement” has been restated to reflect current fee waivers. 2 Nationwide Variable Insurance Trust (the “Trust”) and Nationwide Fund Advisors (“the Adviser”) have entered into a written contract limiting annual fund operating expenses to 0.65%, 0.90%, 0.75%, and 0.50% for Class I, Class II, Class P, and Class Y shares, respectively, until April 30, 2017. The expense limitation agreement may be changed or eliminated only with the consent of the Board of Trustees. The Trust is authorized to reimburse the Adviser for management fees previously waived or reduced and/or for expenses previously paid by the Adviser provided, however, that any reimbursements must be paid at a date not more than three years after the fiscal year in which the Adviser waived the fees or reimbursed the expenses and the reimbursements do not cause the Fund to exceed the expense limitation that was in place at the time the Adviser waived the fees or reimbursed the expenses. 3 In addition to the fees waived pursuant to the expense limitation agreement described in footnote 2, the Adviser and the Trust have entered into a written contract in which the Adviser has agreed to waive 0.038% of the management fee to which the Adviser would be entitled until April 30, 2017. 2. Effective immediately, the Example Table for the NVIT Large Cap Growth Fund, found on page 25 of the Prospectus, is deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class I Shares Class II Shares 88 Class P Shares 73 Class Y Shares 47 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
